 



Exhibit 10(a)
[*] TEXT OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
Confidential Treatment Requested by Core Molding Technologies, Inc.
Under 17 C.F.R. Sections 200.80(B)(4), 200.83 and 240.24b-2
Supply and Management Agreement
     This Supply and Management Agreement (“Agreement”) is made on June 1, 2006,
by and between PACCAR Inc, a Delaware corporation (“PACCAR”), and Core Molding
Technologies, Inc., a Delaware corporation (“Core”).
The parties agree as follows:
     1. Purchase and Sale of Products and Parts. During the term of this
Agreement and any extensions thereof, Core agrees to sell to PACCAR all of its
requirements for the products described in Schedule A (“Products”) as PACCAR may
order from time to time. “PACCAR” shall include Kenworth, Peterbilt and PACCAR
of Canada, LTD. Kenworth Mexicana S.A. de C.V., PACCAR Parts divisions and
subsidiaries, including PACCAR Parts U.S., PACCAR Parts of Canada, PACCAR Parts
Mexico, S.A. de C.V., and PACCAR Parts Australia (collectively, “PACCAR Parts”)
may purchase Products and the non-production products listed on Schedule C
(“Parts”) on a non-requirements basis from Core under the terms and conditions
of this Agreement. Notwithstanding the above, Kenworth may purchase Products for
its Renton facility on a non-requirements basis.
     2. Purchase of CFG Assets. Core agrees to purchase, on an as-is basis, the
PACCAR owned assets, excluding PACCAR-owned tooling, located at Core Composites
Cincinnati, as set forth in Schedule B for [*****], which will include
manufacturing equipment as well as any documentation relating to the operation
or maintenance of the PACCAR-owned assets that PACCAR may have in its
possession. On January 1, 2008, PACCAR agrees the Equipment in Schedule B will
be free of encumbrances and will remain the property of Core.
     3. Term of Agreement. This Agreement commences on June 1, 2006, and expires
on June 30, 2010, unless earlier terminated as provided in this Agreement. By
mutual written agreement of the parties, this Agreement may be extended by one
year. If requested in writing by PACCAR, Supplier shall, upon expiration of the
Agreement cooperate with PACCAR in the orderly and smooth transition of business
to a new supplier, in the manner set forth in Section 36.
     4. Pricing. [*****]
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

 



--------------------------------------------------------------------------------



 



     5. Incremental Business. [*****]
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

 



--------------------------------------------------------------------------------



 



     6. Most Favored Customer. Core will provide the Products and Parts to
PACCAR on terms and conditions that are no less and no more favorable to PACCAR
than those of any other of the Core’s OEM customers purchasing comparable
quantities of the same or similar products. With respect to the Products, these
terms and conditions include, but are not limited to: price, price discounts,
rebates, marketing and promotional incentives, technology, and performance,
weight, delivery times and availability, warranty and service.
     7. Cost Management Program.
     a. Core shall propose cost savings ideas in accordance with PACCAR’s Cost
Management Partnership (“CMP”) program. The CMP program is a method by which
Core reduces Cost to PACCAR through the implementation of approved product or
process changes and improvements for Core and PACCAR. “Cost” includes the cost
PACCAR pays for the activity, Product, Part or service from Core, as well as any
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

3



--------------------------------------------------------------------------------



 



associated costs for PACCAR to procure or assemble the Products or other
products into the vehicle, such as PACCAR labor costs, or funding for tooling or
testing PACCAR would be required to fund. Cost savings is calculated on an
annualized basis, and Core will be credited for such proposals in the year (from
the commencement date of the Agreement) the proposal is submitted by Core and
accepted by PACCAR. Core will receive credit upon acceptance by PACCAR Corporate
Purchasing whether or not changes are implemented during that year.
     b. Core shall submit CMP proposals based on the previous years’ sales, by
the 31st day of December which, when implemented, will decrease the Cost of the
Products, service or activity in an appropriate verifiable and quantified manner
to PACCAR each year. The total value of CMP proposals to be submitted by Core
shall be, at [*****] of PACCAR’s aggregate purchases of products and parts in
the prior calendar year from all Core facilities (the “CMP Goal”).
          PACCAR shall review all CMP proposals and will notify Core of its
acceptance or rejection (at PACCAR’s sole discretion) within sixty (60) calendar
days of receiving such proposals. Upon written approval of a proposal by PACCAR,
Core shall begin implementation of those aspects of the proposal that are within
the control of Core. Upon implementation of the proposal, the price listed on
Schedule A and/or C for each affected Product and/or Part shall be adjusted to
reflect the Cost savings to Core after recovery of non-recurring expenses (e.g.,
tooling amortization). If, in any year, Core meets or exceeds the CMP goal, the
excess above the CMP Goal shall be [*****] for the following year’s CMP goal.
          PACCAR agrees to accept the following as CMP ideas, as well as any
others that fall within PACCAR’s CMP guidelines:

  (i)   Cost reductions to the [*****] or its tooling that are received after
June 10, 2005. All design changes after June 10, 2005 that impact part or
tooling costs will be quoted using the same quotation form and Core will receive
full CMP credit for any design changes from Core’s suggestions that reduce
PACCAR’s costs, limited to on-site engineering support, tooling price
reductions, weight reductions, material reductions, improvements in plant labor,
handling and line sequencing. The last item on the form will include the
discount offered by Core in their CMP submission.     (ii)   Cost reductions
resulting from moving production of [*****] from [*****] to [*****]. In this
case, CMP valuation shall be calculated as the sum of the [*****].     (iii)  
Price reductions resulting from [*****] plus any repair and maintenance
adjustments.

     c. [*****]
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

4



--------------------------------------------------------------------------------



 



     8. PACCAR Parts Supplier Guidelines. Unless otherwise specified, Core shall
comply with the PACCAR Parts Supplier Guidelines (the “Guidelines”) attached as
Schedule D. In case of a conflict between the provisions of this Agreement and
the Guidelines, this Agreement shall govern. To the extent possible, the
Guidelines and this Agreement shall be construed as being mutually consistent.
     9. Quality and On-Time Delivery Performance. Core agrees to maintain the
current quality and on-time delivery levels as Cincinnati Fiberglass at Core
Composites Cincinnati through April 1, 2006. Current levels are as follows:

         
3 month rolling average PPM:
    [*****]  
On-Time Delivery:
    [*****]  

Core and PACCAR will jointly develop quarterly quality and delivery improvement
targets and implementation schedules that will become effective on April 3,
2006, and remain in effect for the remainder of the term of the Agreement.
     a. [*****]
     b. [*****]
     c. If Core fails to meet applicable delivery and quality targets for any
Product for two (2) consecutive quarters, then, in addition to any other
remedies available to it, PACCAR may, on [*****]. In that event, Core will
cooperate fully with the move of Product(s) and Part(s), tooling and equipment
in a manner that allows for a smooth transition with no disruption to PACCAR
truck production.
Any plant rework or warranty on Cincinnati Fiberglass Products or work in
progress produced prior to August 1, 2005, including those from the bank build,
along with any past charges, are not Core’s responsibility and accordingly will
not be charged to Core.
     10. Six Sigma Program. Core shall enroll at least one (1) black belt in
PACCAR’s Six Sigma Training Program in 2005 and at least two (2) black belts in
PACCAR’s Six Sigma Training Program in 2006. Each black belt will be expected to
develop, work and complete multiple projects each year that benefit both PACCAR
and Core.
     11. Payment Terms. Payment terms are net [*****] from the date of invoice.
All prices shall be F.O.B. Core’s manufacturing location.
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

5



--------------------------------------------------------------------------------



 



     12. Set-Off. In addition to any right of set-off provided by law, all
amounts due Core shall be considered net of indebtedness of Core to PACCAR, and
PACCAR may deduct any amounts due or about to become due from Core to PACCAR
from any sums due or to become due from PACCAR. The parties agree that any
set-off should be preceded by good faith negotiations to resolve any disputes
that might lead to PACCAR’s exercising its right to set-off.
     13. Changes. With regard to unreceived Products, PACCAR’s authorized
representative may, by change order, make changes, at any time, in the methods
of packing and shipping, and the time and place of delivery of Products and
Parts. Core shall notify PACCAR within [*****] after receipt of the order if the
change will affect time of performance, or the amount to be paid by PACCAR
hereunder, and an adjustment will be negotiated.
     14. Lead-Time.
     a. Standard lead-time for delivery of Products for production shall be
[*****] from receipt of release authorization from PACCAR’s manufacturing
facility. If for any reason other than tooling capacity limitations, Core fails
to have Product available for shipment at the time specified, PACCAR may, at its
option, approve a revised delivery schedule, request shipment via air or
expedited routing (at Core’s expense), or terminate the order without any
liability. [*****].
     b. Standard lead-time for delivery of Parts to PACCAR Parts shall be
[*****] from receipt of order from PACCAR Parts. Any Parts ordered within full
lead-time and not shipped within [*****] of the requested ship date shall be
shipped by [*****] to the specified PACCAR Parts destination.
15. Packing, Marking and Shipping.
     a. All Products shall be properly packaged to prevent damage or
deterioration and to obtain the lowest transportation rates in accordance with
PACCAR Supplier Packaging Guidelines, Part 1 as set forth in Schedule E.
     b. Each packing list, bill of lading, invoice and correspondence shall bear
the applicable purchase order number (or the release order number applicable to
each shipment for blanket purchase orders). Minimum requirements for the packing
lists and bill of ladings are detailed in the PACCAR Supplier Packaging
Guideline, Part 2 as set forth in Schedule E.
     c. Bar code shipping labels are required for shipments to PACCAR Production
facilities. Bar code shipping label requirements are established in the PACCAR
Supplier Packaging Guidelines, Part 2, as set forth in Schedule E.
     d. All Products shall be properly identified as to country of origin and
all documentation in connection with the Products shall comply with all
applicable governmental regulations, and Core shall indemnify and save PACCAR
harmless from
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

6



--------------------------------------------------------------------------------



 



reasonable costs arising out of the failure of the Products to be properly
marked or the failure of such documentation to comply with all applicable
governmental regulations, including but not limited to (i) all costs incurred in
bringing the Products or the documentation into compliance with governmental
regulations, (ii) all freight costs for additional materials to cover production
or customer requirements, (iii) any fines, penalties or forfeitures levied by
any government or governmental agency, and (iv) any legal expenses and fees as
they are incurred.
     e. Core shall not fabricate any of the Products covered by a purchase
order, procure any materials required in their fabrication, or ship any such
Products to PACCAR, unless specific delivery dates or an authorization for raw
material acquisition and stocking periods has been provided on a purchase order
or in written instructions subsequently furnished to Core by PACCAR. PACCAR
shall have no responsibility for Products for which delivery dates or such
written instructions have not been provided. Shipments in excess of those
authorized may be returned to Core, and Core shall pay PACCAR for reasonable
expenses incurred in connection with the return of such shipments.
     16. Inspection. Notwithstanding prior payment, all Products and Parts are
subject to inspection and acceptance by PACCAR within a reasonable time after
they arrive at their destination. PACCAR shall notify Core if any Products or
Parts are rejected for any reason and provide digital photos to document product
defects. At PACCAR’s election, rejected Product(s) or Part(s) may be held for
Core’s account or returned to Core [*****]. No replacement or correction of
nonconforming Products or Parts shall be made by Core without written
authorization from PACCAR.
     17. Returnable Container Program. Core agrees to participate in PACCAR’s
Logistics & Returnable Container Program upon PACCAR’s request. PACCAR shall
provide support through its Logistics coordinator. The parties agree to
negotiate in good faith cost reductions to PACCAR for PACCAR-funded containers
as well as costs to Core for Core-purchased containers that are not
substantially off-set by savings from eliminated non-returnable packaging. After
implementation of the returnable container program, the piece part cost of the
Products and Parts supplied to PACCAR under this program [*****].
     18. Capacity. Should Core become unable to provide adequate quantities of
Products to satisfy total industry demands, Core shall allocate the available
supply of Products to PACCAR on a non-discriminatory basis with other customers,
such that the supply of Products to PACCAR will be equal to or greater than
PACCAR’s historical share percentage of Core’s past production output for the
immediately preceding six (6) month period. [*****]
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

7



--------------------------------------------------------------------------------



 



     19. Movement of Product from the Core Composites Cincinnati Facility.
     a. Except where otherwise provided in this Agreement, production of
Products and Parts will remain at Core Composites Cincinnati unless PACCAR and
Core jointly agree to transfer any Product or Part to other Core locations.
PACCAR retains the right to move Product(s) or Part(s) out of Core Composites
Cincinnati during the term of the Agreement in the event PACCAR decides to
implement a material change for the process for manufacturing such Product or
Part, and the capability for performing that process does not exist at Core
Composites Cincinnati (for example: a change from open mold to SMC, LFTP, etc.).
Provided, however, that if Core has proven capability to perform the new
process, PACCAR will offer Core an opportunity to quote. If Core’s quote is not
competitive, Core will be provided an additional opportunity to revise the
proposal.
     b. If Core breaches a material obligation under this Agreement and fails to
cure it [*****] of such breach from PACCAR, then, in addition to any other
remedies available to it, PACCAR may [*****]. Core will cooperate fully with the
movement of Product(s) and Part(s), tooling and equipment in a manner that
allows for a smooth transition with no disruption to PACCAR truck production. In
addition, Core will relinquish ownership to PACCAR at [*****] of any asset
acquired from PACCAR and located at Core Composites Cincinnati that may be
required for the production of the Product(s)/Part(s) at the new supplier. In
the event that Core replaces portions of the equipment required for operation,
the parties agree to discuss reimbursement in good faith. Core will not
relinquish ownership of equipment purchased by Core from sources other than
PACCAR (identified with Core asset tags).
     20. Labor Union. This Section applies only to Core’s facilities that have
labor unions. Sixty (60) days prior to the expiration of any of Core’s material
labor agreements, Core shall submit to PACCAR a plan to ensure the continued
supply of Products to PACCAR in the event of a labor action. Said plan may
include either maintaining an additional inventory of Products at a site
separate from Core’s unionized manufacturing facility or securing an alternative
method of manufacture of Products (either by non-union labor at the affected
manufacturing site or moving manufacturing to a facility not affected by the
labor union). In any case, Core shall commit to ensure the continued supply of
Products to PACCAR in the event of any labor action.
     21. Strategic Relationship.
     a. PACCAR recognizes a strategic relationship with Core. As such, Core will
be invited to quote on future programs if Core has demonstrated capability in
the desired manufacturing process and meets PACCAR’s overall supplier
performance requirements. Provided Core has demonstrated the preceding
requirements, [*****].
     b. To further support this strategic relationship, PACCAR agrees to
establish periodic technology reviews with Purchasing, Engineering, Core and
others as

8



--------------------------------------------------------------------------------



 



appropriate to provide Core development opportunities (materials and processes)
and the opportunity to secure product manufacture through new or existing
facilities or processes. These meetings may lead to Core providing on-site
engineering support for a period of time and collaboration with PACCAR on
technology and process development.
     22. Competitive Requirements. Core shall remain competitive with respect to
the Products and/or Parts in terms of pricing, quality, performance, technology,
and delivery during the term of this Agreement and any extension thereof. If,
Core is not competitive in any of these areas, and PACCAR so notifies Core in
writing, Core will have ninety (90) days (“Notice Period”) from the date of the
notice to make its Product(s) and/or Parts competitive. If Core does not make
its Product(s) and/or Parts competitive within the ninety (90) day period,
PACCAR may, at its sole option: (a) discontinue purchasing Core’s
non-competitive Product(s) and/or Parts and purchase from the other supplier(s)
or (b) purchase the Product(s) and/or Parts from both the Core and the other
supplier(s). In any case, Core shall cooperate fully with the move of Product
and/or Parts, tooling and equipment, and, if requested in writing by PACCAR,
agree to a transition period of ninety (90) days, and, take other steps
reasonably necessary to avoid disruption to PACCAR truck production, including a
bank build plan. Further, if this event takes place prior to January 1, 2008, at
PACCAR’s request, Core will relinquish ownership of, and return to PACCAR
[*****], any of the assets Core acquired from PACCAR pursuant to Paragraph 2
that are required to manufacture the Product(s) and/or the Part(s) whose
production PACCAR decides to move elsewhere. In the event that Core replaces
portions of the equipment required for operation, the parties agree to discuss
reimbursement in good faith. Core will not relinquish ownership of equipment
purchased by Core from sources other than PACCAR (identified with Core asset
tags).
     23. Electronic Data Interchange. Should PACCAR and Core choose to engage in
Electronic Data Interchange (“EDI”) with respect to any Products, Core agrees to
comply with any and all terms and conditions in PACCAR’s EDI Implementation
Guideline attached as Schedule F. Core and PACCAR agree that any EDI shall be
deemed a “writing” sufficient for enforceability under any statute of frauds or
similar law.
     24. Marketing Assistance. Core will supply Products [*****]. Core shall
supply these Products to each PACCAR division and subsidiary purchasing Products
for production. Core agrees to assist PACCAR in product selection.
     25. Returned Products and Parts.
     a. Returns of Products other than Products purchased by PACCAR Parts shall
be handled in accordance with the PACCAR Return Goods Guideline attached as
Schedule G.
     b. Returns of Products and Parts purchased by PACCAR Parts shall be handled
in accordance with the PACCAR Parts Return Goods Policy attached as Schedule H.
 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

9



--------------------------------------------------------------------------------



 



     26. Warranty/Recall. Core agrees to comply with the terms of the PACCAR
Supplier Warranty Support Agreement attached as Schedule I.
     27. Indemnification. Core shall protect, defend, indemnify and save
harmless PACCAR, its employees, agents and customers and the users of any
Products for defects in materials or workmanship covered by this Agreement from
any and all suits, actions, liability, loss of life or personal injury
(including but not limited to employees of Core or of PACCAR), or property
damage (including but not limited to property of Core or of PACCAR), including
costs and reasonable attorney fees, arising out of, or in connection with, or
resulting from the activities of Core, its employees, agents or subcontractors,
or in connection with the work performed, services rendered, or Products or
materials furnished, under this Agreement. Provided, however, that this
provision shall not apply with respect to injuries or damage resulting from
PACCAR’s defective design.
PACCAR shall protect, defend, indemnify and save harmless Core, its employees
and agents, from any and all suits, actions, liability and costs, including
costs and reasonable attorney fees, for loss of life or personal injury
(including but not limited to employees of PACCAR or of Core) or property damage
(including but not limited to property of PACCAR or Core), resulting from the
negligent or intentionally wrongful acts of PACCAR, its employees or agents in
connection with the work performed, services rendered, or Products or materials
furnished, under this Agreement.
     28. Force Majeure. Core shall not be in default by reason of any failure in
the performance of this Agreement, or any purchase order issued hereunder, if
such failure arises out of causes beyond the control and without the fault or
negligence of Core including, but not restricted to, acts of God, acts of
government, fires, flood, epidemics, quarantine restrictions, strikes, and
freight embargoes. Core shall give notice to PACCAR within three (3) business
days after it becomes aware of any circumstance or event which may reasonably be
anticipated to cause or constitute, or which constitutes, an event of force
majeure as described above. Such notice shall contain a detailed description of
the delay and of the affected portion of work. Within seven (7) business days
after delivering such notice, Core shall deliver a detailed written description
of the work-around plan, alternative sources, and any other means that Core
shall, at its own cost, use to prevent further delay. If delivery of any
Products shall be delayed for more than one (1) month beyond the last day of the
month in which the next delivery was scheduled following the onset of an event
of force majeure, PACCAR may, upon written notice to Core, terminate any or all
purchase orders, or terminate this Agreement and all purchase orders hereunder.
     29. Insurance. Core shall maintain insurance coverage in amounts not less
than the following:
     a. Workers Compensation-Statutory Limit(s) for the jurisdiction(s) in which
this Agreement is to be performed (or evidence of authority to be self-insured
therefore);
     b. Employer’s Liability — $1,000,000;
     c. Commercial General Liability (including Contractual Liability,
Products/Completed Operations, Independent Contractors, Premises/Operations and
Broad Form Property Damage): For Safety Code 1 Products and Parts — $10,000,000

10



--------------------------------------------------------------------------------



 



Each Occurrence, $10,000,000 Annual Aggregate; For all other Products and Parts
-$5,000,000 Each Occurrence, $5,000,000 Annual Aggregate; and
     d. Automobile Liability (including owned, non-owned and hired vehicles) —
$1,000,000 Each Occurrence.
     At PACCAR’s request, Core shall furnish to PACCAR a certificate of
insurance naming PACCAR as an additional insured for coverages described in
(c) and (d). Each certificate shall disclose each applicable deductible and/or
self insured retention and contain a statement of the insurer’s obligation to
notify PACCAR at least thirty (30) days prior to cancellation, expiration or
material change in any policy covered thereunder. Any policy that provides the
insurance required shall be endorsed to be primary to and noncontributory with
any insurance maintained by PACCAR and shall provide a waiver of any rights of
subrogation against the additional insured. Core’s purchase of appropriate
insurance coverage or the furnishing of certificates of insurance shall not
release Core of its obligations or liabilities under this Agreement. Core may be
self-insured for all or part of these requirements only with the prior written
approval of PACCAR.
     30. Intellectual Property. Core warrants that the Products and Parts (and
their sale or use, alone or in combination, according to Core’s specifications
or recommendations, if any) shall not infringe any United States or non-U.S.
patents, trademarks, or other intellectual property rights, and agrees to
defend, indemnify and save harmless PACCAR and anyone selling or using any of
the Products or Parts against all loss, damage, liability, costs, expenses and
legal fees as they are incurred by reason of any infringement or alleged
infringement except when any such infringement or alleged infringement arises
solely from specifications or designs provided to Core by PACCAR.
     31. Proprietary Rights/Tooling.
     a. Core acknowledges that all drawings, designs, prototypes,
specifications, tools, equipment, or materials of every description furnished to
Core by PACCAR or specifically paid for by PACCAR, and all tooling, patterns,
and molds manufactured from PACCAR’s specifications and specifically paid for by
PACCAR shall be and remain the personal property of PACCAR. Further Core
acknowledges that Core shall have no rights or claims to any CAD drawings,
patents, or other intellectual property, relating to the Products that are
produced at the Core facilities, and which are owned by PACCAR or were developed
by PACCAR independently of Core. Core shall hold such property at its risk and
insure such property at its expense in an amount equal to the replacement cost
of such property with loss payable to PACCAR. It shall be safely stored,
maintained, and, wherever possible, clearly marked “Property of PACCAR Inc” by
Core. PACCAR shall have the right to enter upon Core’s premises to inspect such
property and any related records. Upon PACCAR’s written request, Core shall
prepare the property for shipment to PACCAR in the same condition in which it
was received, reasonable wear and tear excepted, or at PACCAR’s option, Core
shall assemble the property for pickup by PACCAR or destroy or have destroyed
any such property designated by PACCAR, at PACCAR’s expense, and certify to
PACCAR that such property has been destroyed.

11



--------------------------------------------------------------------------------



 



     b. PACCAR shall have no rights or claims to ownership of any patents or
other intellectual property, relating to the Products produced at the Core
facilities that are owned by Core or were developed by Core independently of
PACCAR.
     c. The right to use any of PACCAR’s drawings, designs, specifications,
prototypes, trademarks, patents, tools or molds which may be disclosed or
provided to Core by PACCAR is limited to producing articles for sale exclusively
to PACCAR and its divisions, subsidiaries and affiliated companies. Except as
otherwise authorized in writing by PACCAR, Core will use any such information or
property solely in connection with Core’s performance of this Agreement.
Excluding the Schedule B assets, the transfer of any of PACCAR’s information or
property to Core shall not be construed as granting a license or any right of
ownership in any such information or property. CORE’S USE OF PACCAR’S TRADEMARKS
IS LIMITED TO PRODUCING PRODUCTS OR PARTS SOLELY IN CONNECTION WITH THE
PERFORMANCE OF THIS AGREEMENT. CORE IS NOT AUTHORIZED TO USE SUCH TRADEMARKS FOR
ANY OTHER PURPOSE.
     d. PACCAR will issue a purchase order (and, if necessary, a release
thereunder) for its requirement for tooling. All such orders shall be made
pursuant to, and shall be governed by, the terms and conditions of PACCAR Inc’s
Corporate Tooling Purchase Order, attached hereto as Schedule J and incorporated
herein for all purposes. In the event of any conflict between the Terms and
Conditions and this Agreement, the terms of this Agreement will prevail. To the
extent possible, the Terms and Conditions of this Agreement will be construed as
being mutually consistent.
     32. Confidential Information. All oral and written communication and
information exchanged between Core and PACCAR, including but not limited to
PACCAR’s proprietary information described in Section 30, shall be treated as
confidential information in accordance with the terms of PACCAR’s standard
Non-Disclosure Agreement attached as Schedule K. Core and PACCAR shall not
disclose such information except to their respective employees on a need-to-know
basis. Core agrees that it will not sell, distribute, deliver, or authorize the
manufacture of any goods incorporating PACCAR’s confidential or proprietary
information to any person other than PACCAR without the written permission of
PACCAR.
     33. Financial Information. Core agrees to provide PACCAR with publicly
available financial information relating to Core as PACCAR may reasonably
request from time to time.
     34. Ingredients Disclosure, Special Warnings, and Instructions. Core shall
promptly furnish to PACCAR in such form and detail as PACCAR may direct: (a) a
list of all hazardous ingredients in the Products; (b) the amount of each of
such ingredients; and (c) information concerning any changes in or additions to
such ingredients. Prior to and with the shipment of the Products, Core agrees to
furnish to PACCAR sufficient warning and notice in writing (including
appropriate labels on Products, containers and packing) of any hazardous
material which is an ingredient or a part of any of the Products, together with
such special handling instructions as may be necessary to advise carriers,
PACCAR, and their respective employees of how to exercise that measure of care
and precaution which will best prevent bodily injury or property damage in the
handling, transportation, processing, use, or disposal of the Products,
containers and packing shipped to PACCAR.

12



--------------------------------------------------------------------------------



 



     35. Termination. This Agreement may be terminated at any time:
     a. by mutual agreement of PACCAR and Core; or
     b. by PACCAR, in the event of material breach by Core of any
representation, warranty, or obligation contained in this Agreement, which Core
fails to cure within thirty (30) days of receipt of notice from PACCAR.
If notice of termination is given before January 1, 2008, and at PACCAR’s
request, Core will relinquish ownership of the assets acquired from PACCAR that
are located at Core Composites Cincinnati to PACCAR [*****] to PACCAR. In the
event that Core replaces portions of the equipment required for operation, the
parties agree to discuss reimbursement in good faith. Core will not relinquish
ownership of equipment purchased by Core from sources other than PACCAR
(identified with Core asset tags); or
          c. by Core, in the event of material breach by PACCAR of any
representation, warranty, or obligation contained in this Agreement, which
PACCAR fails to cure within thirty (30) days of receipt of notice from Core.
PACCAR will reimburse Core for the balance of its lease payments for the Core
Composites Cincinnati facility. Further, at PACCAR’s request, Core will
relinquish ownership of the assets acquired from PACCAR and located at Core
Composites Cincinnati back to PACCAR [*****]. In the event that Core replaces
portions of the equipment required for operation, the parties agree to discuss
reimbursement in good faith. Core will not relinquish ownership of equipment
purchased by Core from sources other than PACCAR (identified with Core asset
tags); or
          d. by Core, if Core demonstrates to PACCAR’s reasonable satisfaction
that it has been unable to operate Core Composites Cincinnati at a profit, in
the manner set forth herein.

  i.   Core will provide PACCAR with ninety (90) days notice of its intent to
terminate under this subsection (the “Notice Period”). During the Notice Period,
Core will provide PACCAR with satisfactory documentation of its revenues and
expenses for the relevant period. If Core makes the required demonstration, then
PACCAR may propose measures to permit Core to operate the facility profitably.
If Core declines to implement such measures, then the parties will agree upon a
ninety (90) day Transition Plan, , in the manner set forth in Section 36, to
commence upon the expiration of the Notice Period.     ii.   Termination under
this provision shall not affect Core’s responsibility to pay any required
payments under the terms of its lease of the Core Composites Cincinnati
facility.     iii.   In the event of termination under this provision, Core will
relinquish to PACCAR ownership of the assets it acquired from PACCAR under
Section 2 of this Agreement [*****] to PACCAR. In the event that Core replaces
portions of the equipment required for operation, the parties agree to discuss
reimbursement in good faith. Core will not relinquish ownership of

 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

13



--------------------------------------------------------------------------------



 



      equipment purchased by Core from sources other than PACCAR (identified
with Core asset tags).

     e. by PACCAR, based on Core’s failure to demonstrate price competitiveness
in the manner required under Section 22. In the event of termination under this
provision,

  (i)   the parties will agree upon a ninety (90) day transition plan to
commence upon the expiration of the Notice Period, which will include a mutually
agreed upon inventory bank build to enable PACCAR to transfer production to
other supplier(s) without disruption of its truck manufacturing schedule.    
(ii)   PACCAR will reimburse Core for the balance of its lease payments for the
Core Composites Cincinnati facility, and will purchase any remaining raw
material and hardware that Core has purchased to produce the Products
manufactured at Core Composites Cincinnati.

     f. immediately, if either party (a) ceases to conduct operations under this
Agreement in the normal course of business, (b) ceases to function as a going
concern, (c) applies or has applied, or others apply or have applied for the
appointment of a receiver for all or substantially all of its assets,
(d) petitions for bankruptcy proceedings or such proceedings are petitioned for
or on behalf of either party, or (e) makes an assignment of its assets for the
benefit of creditors; or
     g. as otherwise provided specifically in this Agreement.
     36. Transition Period. If either party terminates this Agreement, and if
requested in writing by PACCAR, Core shall cooperate with PACCAR to enable
PACCAR to achieve an orderly and smooth transition of PACCAR’s business to a new
supplier. This shall include, but not be limited to:
     a. The continued supply of quality Products and Parts delivered on-time to
PACCAR facilities for 90 days from the date that the terminating party gives
notice of termination, or, at PACCAR’s option, for a shorter period.
     b. The production of a bank of Product, to be determined by PACCAR, to
insure continuity of supply while PACCAR-owned tooling and assets are being
transferred to a new supplier.
     c. Material handling and administrative support in moving PACCAR owned
tooling and other assets out of Supplier’s facility.
          d. Providing to PACCAR in an orderly and complete manner all PACCAR
owned information, as outlined in Section 30 within thirty (30) days of PACCAR’s
written request.
     37. Assignment. Neither party may assign any of the rights, duties,
obligations, or benefits of this Agreement without the prior written consent of
the other party. Any merger or consolidation with or into any person, or any
conveyance, transfer, lease or other disposition

14



--------------------------------------------------------------------------------



 



(whether in one transaction or a series of transactions) of all or substantially
all of a party’s assets, or any other change in control of a party not approved
by the other in writing shall be deemed to be an assignment prohibited by this
Section. Any assignment without prior written approval will render this
Agreement immediately subject to termination at the option of the non-assigning
party.
     38. No Waiver. Failure or delay of either party at any time to exercise any
of its rights under this Agreement shall not be deemed to be a waiver of such
rights, nor will it in any way prevent such party from subsequently asserting or
exercising such rights.
     39. Severability. If any provision, or portion thereof, of this Agreement
shall for any reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained in this Agreement.
     40. Amendment. This Agreement may only be amended or modified by an
instrument in writing executed by both parties. Schedule A may be modified at
any time by attaching a new schedule that is executed and dated by the parties.
     41. Duty Drawback Rights. PACCAR shall be entitled to all duty and import
drawback rights related to the Products and Parts that Core can transfer to
PACCAR, including rights developed by substitution and rights that may be
acquired from Core’s suppliers. Core agrees to inform PACCAR of the existence of
any such rights and upon request to supply such documents as may be required to
obtain such drawback.
     42. Canadian Goods and Services Tax. Core shall, if it has not already done
so, furnish PACCAR with its Canadian Goods and Services Tax registration number,
and Core warrants that any Goods and Services Tax registration number so
furnished is the registration number assigned to it by the Government of Canada.
     43. NAFTA. Upon request, Core shall promptly furnish PACCAR an accurate and
complete North American Free Trade Agreement Certificate of Origin in accordance
with applicable laws and regulations. Core agrees to indemnify PACCAR and/or its
customers against all loss resulting directly or indirectly from Core’s delay in
furnishing such certificates to PACCAR and from incorrect information therein
furnished by Core.
     44. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Washington, without regard
to its conflict of law rules. [Notwithstanding the foregoing, if the plaintiff
brings an action in a foreign court under Section 40, the laws of that state,
province and/or country shall apply.] In no event shall the United Nations
Convention on Contracts for the International Sale of Goods apply.
     45. Jurisdiction and Venue. No party will commence or prosecute any suit,
proceeding, or claim to enforce the provisions of this Agreement, or otherwise
arising under or by reason of this Agreement, other than in the courts of King
County in the State of Washington, or in the United States District Court for
the Western District of Washington in Seattle, Washington. Each party
irrevocably consents to the jurisdiction and venue of the above-identified
courts.

15



--------------------------------------------------------------------------------



 



     46. Compliance with Laws and Regulations. Core agrees that in the
performance of this order it will comply with the requirements of all applicable
governmental, federal, state and local statutes, regulations and orders and will
indemnify and save PACCAR harmless from any claim, loss or damage arising from
Core’s violation or alleged violation of the same. PACCAR serves from time to
time as a contractor for the United States Government. Core agrees that, if
applicable to this Agreement, Core will comply with the requirements of U.S.
Executive Order 11246, 41 CFR §60-250.4, 41 CFR §60-741.4, and other applicable
equal employment opportunity laws. Contract clauses required by the U.S.
Government in such circumstances are incorporated herein by reference. Core
shall promptly notify PACCAR of any applicable export or import requirements or
restrictions of any government or governmental entity with respect to the
Products, Parts, articles, materials or work covered by this Agreement.
     47. No Agency Relationship. Nothing contained in this Agreement shall
create any agency, fiduciary, joint venture, or partnership relationship between
PACCAR and Core.
     48. Attorney’s Fees. Should any party employ an attorney or attorneys to
enforce any of the provisions hereof or to protect its interests in any manner
arising under this Agreement, or to recover damages for the breach hereof, the
non-prevailing party in any action pursued in courts of competent jurisdiction
(finality of which action is not legally contested) agrees to pay to the
prevailing party or parties all reasonable costs, damages, and expenses,
including reasonable attorney’s fees, expended or incurred in connection
therewith.
     49. Notices. All notices, consents, requests, reports, and demands
hereunder shall be in writing and shall be effective when delivered against
receipt, or five (5) days after deposited in the mail, postage prepaid,
addressed as follows:

     
If to Core:
  If to PACCAR:
 
   
Core Molding Technologies, Inc.
  PACCAR Inc
800 Manor Park Drive
  777 — 106th Ave. N. E.
P.O. Box 28133
  P. O. Box 1518 (98009)
Columbus, OH 43228-0183
  Bellevue, WA 98004
Attention: PACCAR Account Manager
  Attention: Director of Purchasing

or to such other address or to such other person as either party shall have last
designated by notice to the other party.
     49. Fair Construction. This Agreement shall be interpreted without regard
to which party initiated the drafting process or proposed or drafted particular
language and shall not be construed for or against any party.
     50. Entire Agreement. This Agreement, together with the schedules and any
other document referenced herein, contains the entire agreement between the
parties hereto regarding the purchase and sale of the Products and Parts, and
there are no agreements, modifications, conditions, or understandings, written
or oral, expressed or implied, pertaining to the subject matter hereof which are
not contained herein or superseded hereby. The terms of this Agreement

16



--------------------------------------------------------------------------------



 



supersede and replace the standard terms and conditions of any purchase orders
or other documentation related to the sale of the Products and Parts unless
specifically incorporated herein.
     51. Counterparts. This Agreement may be executed in one or more
counterparts, each of which may be deemed to be an original instrument, but all
of which together shall constitute but one instrument.
     52. Survival. The rights and obligations of Sections 25 on Returned
Products, 26 on Warranties, 27 on Indemnification, 30 on Intellectual Property,
31 on Proprietary Rights, and 32 on Confidential Information shall survive
termination or expiration of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Long Term Supply Agreement as
of the day and year first above written.

                      Core Molding Technologies, Inc.       PACCAR Inc    
 
                   
By:
  /s/ Stephen J. Klestinec       By:   /s/ T. A. Lundahl    
 
 
 
         
 
    Name: Stephen J. Klestinec       Name: T. A. Lundahl    
 
 
 
         
 
    Title: COO       Title: VP Purchasing    
 
 
 
         
 
   

17



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule A:
  Part Numbers, Description, Raw Material Content, Costs, Surcharges and Price
 
   
Schedule B:
  PACCAR Assets at the Batavia Facility
 
   
Schedule C:
  Non-Production Part Numbers, Description, and Price
 
   
Schedule D:
  PACCAR Parts Supplier Guidelines
 
   
Schedule E:
  PACCAR Packaging Guidelines
 
   
Schedule F:
  PACCAR EDI Implementation Guideline
 
   
Schedule G:
  PACCAR Return Goods Guideline
 
   
Schedule H:
  PACCAR Parts Return Goods Agreement
 
   
Schedule I:
  PACCAR Core Warranty Support Agreement
 
   
Schedule J:
  PACCAR Tooling Purchase Order
 
   
Schedule K:
  Non-Disclosure Agreement
 
   
Schedule L:
  Amendment for Additional PACCAR Requirements ([*****])

 

*****   Confidential Treatment Requested by Core Molding Technologies, Inc.

18